COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      D. Patrick Smitherman v. Commission for Lawyer Discipline

Appellate case number:    01-13-00635-CV

Trial court case number: 2010-10256

Trial court:              129th District Court of Harris County

       It is ordered that Appellant’s Motion for En Banc Reconsideration is denied.

Judge’s signature: /s/ Rebeca Huddle
                   Acting for the En Banc Court*


Date: May 5, 2015



*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.